DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on September 13, 2022.  Claims 1-3, 5, 8, 21-29 have been amended.  Claims 1-3, 5, 8, 21-35 are pending and an action on the merits is as follows. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 21-24, 26, 28-31, 33, 35 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (US 20120155097).
RE 1, Gross discloses a personal mobility assistance device (stroller 10) comprising: a frame (12) having a plurality of openings and comprising a first rigid frame component (20) and a second rigid frame component (20/30) connected to the first rigid frame component and moveable relative to the first rigid frame component, the first rigid frame component having a first portion of the plurality of openings, the second rigid frame component having a second portion of the plurality of openings and a light set (22, 32, 37, 39) comprising: a housing  (33) configured to at least partially enclose a battery (38); a conductor (wiring); and a plurality of light emitters (LEDs) electrically connected to the conductor, the light set non-detachably attached to the frame such that each of the plurality of light emitters is non-detachably mounted in one of the plurality of openings, the conductor configured to form, when the light set is in an active on state, an electrical connection between the battery and the plurality of light emitters to activate the plurality of light emitters to emit light to outline features of the frame such that a shape of the frame is discernable by observing a relative position of each of the plurality of light emitters to at least one other light emitter of the plurality of light emitters, the features including at least two curved portions of the shape, at least some of the plurality of light emitters positioned along the curved portions (par 25-28).

RE 2, wherein the plurality of light emitters protrude through the openings (par 26-27).
Re 3, wherein each of the plurality of light emitters is configured to generate a light dot when activated, the light set attached to the personal mobility assistance device to outline features of the frame such that the shape of the frame is discernable by observing a relative position of each light dot generated by each of the plurality of light emitters to at least one other light dot generated by the another light emitter of the plurality of light emitters (par 5, 16, 26, 27).
RE 5, wherein the spacing between each pair of consecutive light emitters is less than four inches (Fig 1, 3, 4).
RE 8, wherein the spacing between each pair of consecutive light emitters is less than one inch (fig 1, 3, 4).
RE 21, wherein at least a portion of the conductor is enclosed within the frame (par 16, 26).
RE 22, wherein: the second rigid component is movable relative to the first component through a linkage mechanism (stroller folding joints) such that the apparatus is capable of being configured in a plurality of apparatus configurations; and the conductor comprises a first component conductor portion within the first rigid component and a second component conductor portion within the second-r id component electrically connected to the first component conductor portion when the apparatus is in at least one of the apparatus configurations (par 26-27).
RE 23, wherein the conductor comprises a flexible jumper conductor portion connecting the first component conductor portion to the second component conductor portion (Fig 1, 2, 6, 7).
RE 24, wherein the conductor comprises a plurality of contacts within the linkage mechanism providing an electrical connection across the linkage mechanism in the at least one apparatus configuration (Fig 1, 2).
Re 26, wherein: the plurality of apparatus configurations comprises a plurality of operable apparatus configurations in which the apparatus can be used as a personal mobility assistance device (stroller/ storage); the linkage mechanism is adjustable to place the apparatus in each of the plurality of operable apparatus configurations; and the linkage mechanism provides the electrical connection across the linkage mechanism is each of the operable apparatus configurations (stroller configurations).
RE 28, wherein at least one component of the frame forms at least one portion of the conductor (par 26-27).

RE 29 Gross discloses a personal mobility assistance device (stroller 10) comprising: a frame (12) comprising a plurality of components (20, 30), each component being rigid and having a plurality of openings, the plurality of components comprising a first component and a second component movable relative to the first component through a linkage mechanism such that the second component is movable to at last two positions relative to the first component allowing the device to be configured in a plurality of device configurations (par 26-27); a housing (33) configured to at least partially enclose a battery (38); a conductor having a first component conductor portion enclosed within the first component and a second component conductor portion enclosed in the second component, the second component conductor portion electrically connected to the first conductor portion by a conductor connection mechanism when the device is at least one of the device configurations (Fig 1, 2); and a plurality of light emitters electrically connected to the conductor, each of the light emitters non-detachably mounted within an opening in the frame, the conductor configured to form, when the light set is in an active on state, an electrical connection between the battery and the plurality of light emitters to activate the plurality of light emitters to emit light to outline features of the frame such that a shape of the frame is discernable by observing a relative position of each of the plurality of light emitters to at least one other light emitter of the plurality of light emitters (par 25-28).
RE 30 wherein the conductor connection mechanism comprises a flexible conductor jumper electrically connecting the first component conductor portion to the second component conductor portion (Fig 1, 2, 6,7).
RE 31 wherein the conductor connection mechanism comprises a plurality of contacts within the linkage mechanism providing an electrical connection across the linkage mechanism in the at least one device configuration (par 26-27).
RE 33, wherein: the plurality of device configurations comprises a plurality of operable device configurations in which the device can be used for personal mobility; the linkage mechanism is adjustable to place the device in each of the plurality of operable apparatus configurations; and the linkage mechanism provides the electrical connection across the linkage mechanism is each of the operable apparatus configurations (stroller folding positions).
RE 35, wherein at least one component of the frame forms at least one portion of the conductor (par 26-27).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 27, 32, 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gross in view of Janko et al (US4774642).
Gross discloses a personal mobility assistance device wherein at least one of the plurality of apparatus configurations is a collapsed transportation configuration. 
Gross fails to disclose the first component conductor portion electrically disconnected from the second component conductor portion when the apparatus is in the collapsed transportation configuration.
However, Janko teaches two or more light stripes that connect and disconnect from each other by connecting means (100) and further connect to the battery (col 4 ln 49- col 5 ln 18, 50-53).
Given the teachings of Janko, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first component conductor portion and the second component conductor portion of Gross with the first component conductor portion electrically disconnected from the second component conductor portion when the apparatus is in the collapsed transportation configuration.
Doing so would prepare the mobility device for storage or transport and protect the connections in the collapsed transportation configuration.


Response to Arguments
Applicant’s arguments with respect to claims 1-3,5, 8, 21-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2876